DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species A (Fig. 25) in the reply filed on 5/4/22 is acknowledged.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Imaging device having color filters of different thicknesses

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 2 and 13 each recite the limitation “wherein the light shielding film overlaps approximately half of a light receiving area of the second photoelectric conversion unit.” The metes and bounds of the claimed limitation can not be determined for the following reasons: The term “approximately” is a relative term that renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative term implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about”, “approximately”, or “about” the target any more. Neither the claims, nor the specification, defines these boundaries. It is unclear which of the following are “approximately half”: 49%, 45%, 40%, 35%, 30%, 25%, 20%, 15%, 10%, 5%; 51%, 55%, 60%, 65%, 75%, 85%, 90%.  If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries above and below 50%. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear.

	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
The applicant is hereby notified that the examiner is treating claims 4, 7, 9, 15, 18, and 20 as "product-by-process” claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and also see MPEP 2113).  
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. (See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) and also see MPEP 2113).
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  (See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)).
Regarding claims 4 and 15, the limitation “wherein at least one of a shape or a size of the microlenses is based on a thickness of either the first color filter or the second color filter” is a process limitation because “based on” is the result of a design process “basing.” Regardless of how the basing is done (e.g. mentally or by computer), and what the rationale of the basing is (e.g. forming a microlens shape to encompass a smaller color filter; forming a lens to a thicker value based on the color filter thickness), the end result is the microlens having a shape and a size. The claim does not impart any distinctive structural characteristics to the final device because every microlens has a shape and a size.
Regarding claims 7 and 18, the limitation “wherein the second color filter being thinner than the first color filter is based on a smaller light exposure amount and a lower light exposure luminance as compared with the first color filter” is a process limitation. The specification seems to teach that “based on” is equivalent to “caused by… during manufacturing (see para 213-214 of the published application). Thus, regardless of whether a photolithography process has a smaller light exposure amount for one filter versus another, the distinctive structural characteristic of the final device that is produced is only a second color filter that is thinner than the first color filter.
Regarding claims 9 and 20, the limitation “wherein the second color filter is thinner than the first color filter based on a sensitivity of the phase difference detection pixel” is a process limitation because “based on” is the result of a design process “basing.” Regardless of how the basing is done (e.g. mentally or by computer), and what the rationale of the basing is, the end result and only distinctively structural characteristic imparted to the final device is that the second color filter is thinner than the first color filter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0172399 A1 (“Nakata”). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Nakata teaches:


    PNG
    media_image1.png
    350
    452
    media_image1.png
    Greyscale


1. An imaging device (see e.g. Fig. 3), comprising: 
a first photoelectric conversion unit (left 42) disposed in a semiconductor substrate 41; 
a first color filter 45G disposed above the semiconductor substrate, the first color filter provided to correspond with the first photoelectric conversion unit; 
a second photoelectric conversion unit (right 42) disposed in the semiconductor substrate; 
a second color filter 46 (called a “light absorption film”, so it must filter some light; it is made of the same material as 45, see para 74, so it must have the same physical effects such as light filtering) disposed above the semiconductor substrate, the second color filter provided to correspond with the second photoelectric conversion unit; and 
a light shielding film 44 disposed between the second color filter and the semiconductor substrate, 
the light shielding film overlapping a part of the second photoelectric conversion unit in a plan view (Fig. 3), 
wherein the first color filter includes a first color filter material, wherein the second color filter includes the first color filter material (para 74), and 
wherein the second color filter is thinner than the first color filter (Fig. 3).  

2. The imaging device of claim 1, wherein the light shielding film overlaps approximately half (Fig. 3) of a light receiving area of the second photoelectric conversion unit.  

3. The imaging device of claim 1, wherein microlenses are provided above the first and second color filters (Fig. 3).  

4. The imaging device of claim 3, wherein at least one of a shape or a size of the microlenses is based on a thickness of either the first color filter or the second color filter (Fig. 3; see claim interpretation section).  

5. The imaging device of claim 3, further comprising a flattening film 43 (para 69; called an “antireflection film” but is reasonably interpreted as a “flattening film” because it is flat on top, see Fig. 3) formed between the microlenses and the semiconductor substrate.  
6. The imaging device of claim 5, wherein the first color filter material is applied to the flattening film (Fig. 3).  

7. The imaging device of claim 1, wherein the second color filter being thinner than the first color filter is based on a smaller light exposure amount and a lower light exposure luminance as compared with the first color filter (Fig. 3; see claim interpretation section).  

8. The imaging device of claim 1, 
wherein the first photoelectric conversion unit and the first color filter form parts of a first pixel 2A and the second photoelectric conversion unit and the second color filter form parts of a second pixel 2B and 
wherein the first pixel is an imaging pixel and the second pixel is a phase difference detection pixel (para 66).  

9. The imaging device of claim 8, wherein the second color filter is thinner than the first color filter based on a sensitivity of the phase difference detection pixel (Fig. 3; see claim interpretation section).  

11. A manufacturing method of an imaging device, the method comprising: 
forming a first photoelectric conversion unit 42 in a semiconductor substrate 12; 
forming a first color filter 45G above the semiconductor substrate, the first color filter provided to correspond with the first photoelectric conversion unit; 
forming a second photoelectric conversion unit 42 in the semiconductor substrate; 
forming a second color filter 46 (called a “light absorption film”, so it must filter some light; it is made of the same material as 45, see para 74, so it must have the same physical effects such as light filtering) above the semiconductor substrate, the second color filter provided to correspond with the second photoelectric conversion unit; and 
forming a light shielding film 44 between the second color filter and the semiconductor substrate, the light shielding film overlapping a part of the second photoelectric conversion unit in a plan view (Fig. 3), 
wherein the first color filter includes a first color filter material, wherein the second color filter includes the first color filter material (para 74), and 
wherein the second color filter is thinner than the first color filter (Fig. 3).  

12. An electronic apparatus, comprising: 
an imaging device including: 
a first photoelectric conversion unit (left 42) disposed in a semiconductor substrate 41; 
a first color filter 45G disposed above the semiconductor substrate, the first color filter provided to correspond with the first photoelectric conversion unit; 
a second photoelectric conversion unit (right 42) disposed in the semiconductor substrate; 
a second color filter 46 (called a “light absorption film”, so it must filter some light; it is made of the same material as 45, see para 74, so it must have the same physical effects such as light filtering) disposed above the semiconductor substrate, the second color filter provided to correspond with the second photoelectric conversion unit; and 
a light shielding film 44 disposed between the second color filter and the semiconductor substrate, the light shielding film overlapping a part of the second photoelectric conversion unit in a plan view (Fig. 3), 
wherein the first color filter includes a first color filter material, wherein the second color filter includes the first color filter material (para 74), and 
wherein the second color filter is thinner than the first color filter (Fig. 3).  

13. The electronic apparatus of claim 12, wherein the light shielding film overlaps approximately half of a light receiving area of the second photoelectric conversion unit (Fig. 3).  

14. The electronic apparatus of claim 12, wherein microlenses 47 are provided above the first and second color filters (Fig. 3).  

15. The electronic apparatus of claim 14, wherein at least one of a shape or a size of the microlenses is based on a thickness of either the first color filter or the second color filter (Fig. 3; see claim interpretation section).

16. The electronic apparatus of claim 14, further comprising a flattening film 43 (para 69; called an “antireflection film” but is reasonably interpreted as a “flattening film” because it is flat on top, see Fig. 3) formed between the microlenses and the semiconductor substrate.  

17. The electronic apparatus of claim 16, wherein the first color filter material is applied to the flattening film (Fig. 3).  

18. The electronic apparatus of claim 12, wherein the second color filter being thinner than the first color filter is based on a smaller light exposure amount and a lower light exposure luminance as compared with the first color filter (Fig. 3; see claim interpretation section).  

19. The electronic apparatus of claim 12, 
wherein the first photoelectric conversion unit and the first color filter form parts of a first pixel 2A and the second photoelectric conversion unit and the second color filter form parts of a second pixel 2B and 
wherein the first pixel is an imaging pixel and the second pixel is a phase difference detection pixel (para 66).  

20. The electronic apparatus of claim 19, wherein the second color filter is thinner than the first color filter based on a sensitivity of the phase difference detection pixel (Fig. 3; see claim interpretation section).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103983 A1 (“Yamaguchi”).




Yamaguchi teaches:

    PNG
    media_image2.png
    481
    737
    media_image2.png
    Greyscale


1. An imaging device (see e.g. Fig. 2), comprising: 
a first photoelectric conversion unit 17 disposed in a semiconductor substrate 11; 
a first color filter (leftmost portion of 20, having thickness tc) disposed above the semiconductor substrate, the first color filter provided to correspond with the first photoelectric conversion unit; 
a second photoelectric conversion unit 17 disposed in the semiconductor substrate; 
a second color filter (middle portion of 20, having thickness tb) disposed above the semiconductor substrate, the second color filter provided to correspond with the second photoelectric conversion unit; and 

a light shielding film 18 disposed between the second color filter and the semiconductor substrate, 
wherein the first color filter includes a first color filter material, wherein the second color filter includes the first color filter material (polysilicon, para 100, 114-116), and 
wherein the second color filter is thinner than the first color filter (Fig. 2).  

Yamaguchi does not teach that the light shielding film overlapping a part of the second photoelectric conversion unit in a plan view. Rather, Yamaguchi teaches that the aperture 19 between photo-shields 18 is “positioned immediately above” 17 so that “incident light that is substantially vertical to the substrate 11 reaches… 17.” 

Okigawa teaches:

    PNG
    media_image3.png
    403
    709
    media_image3.png
    Greyscale

Okigawa teaches that the light shielding film 42 overlapping a part of the second photoelectric conversion unit 11 in a plan view (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Okigawa to the invention of Yamaguichi, by relocating it from Yamaguchi’s position to lower to the substrate, and increasing its lateral dimensions. The motivation to do so is that the combination produces the predictable results of providing a light shield having a geometry (including aperture, shape, size, and location) such that the shield prevents light from entering areas other than the photodiodes 11 (para 65) while having a sensitivity of the phase difference detection pixel being increased relative to the poor sensitivity known in the prior art (para 7, 23). 

Yamaguichi and Okigawa together further teach and/or suggest as obvious to one of ordinary skill in the art:

2. The imaging device of claim 1, wherein the light shielding film overlaps approximately half of a light receiving area of the second photoelectric conversion unit (Okigawa, Fig. 3).  
The applicant has not disclosed that the claimed value(s) or size (“approximately half”) is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. It would have been obvious to one of ordinary skill in the art that the size is a result-effective variable because the overlap of the shield with the photodiode 11 directly effects how much light enters the photodiode, and hence the sensitivity thereof. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed value(s) to the invention, because such it/they would have been discovered during routine experimentation and optimization of the underlying result-effective variable. 
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

3. The imaging device of claim 1, wherein microlenses 21 are provided above the first and second color filters.  

4. The imaging device of claim 3, wherein at least one of a shape or a size of the microlenses is based on a thickness of either the first color filter or the second color filter (Yamaguchi Fig. 2; see claim interpretation section).  

5. The imaging device of claim 3, further comprising a flattening film (within 14) formed between the microlenses and the semiconductor substrate.  
6. The imaging device of claim 5, wherein the first color filter material is applied to the flattening film (Yamaguchi Fig. 2).  

7. The imaging device of claim 1, wherein the second color filter being thinner than the first color filter is based on a smaller light exposure amount and a lower light exposure luminance as compared with the first color filter (Yamaguchi Fig. 2; see claim interpretation section).  

8. The imaging device of claim 1, 
wherein the first photoelectric conversion unit and the first color filter form parts of a first pixel and the second photoelectric conversion unit and the second color filter form parts of a second pixel and wherein the first pixel is an imaging pixel and the second pixel is a phase difference detection pixel (Okigawa, therein the box 16 is a phase difference detection pixel and the area to the left is a pixel; in combination, Yamaguchi and Okigawa would suggest to one of ordinary skill in the art many pixels and at least one phase detection pixel therein, wherein the pixels have red-green-blue subpixels having different sizes of color filter).  

9. The imaging device of claim 8, wherein the second color filter is thinner than the first color filter based on a sensitivity of the phase difference detection pixel (see claim interpretation section).  

10. The imaging device of claim 9, wherein the sensitivity of the phase difference detection pixel is lower than a sensitivity of the imaging pixel (Okigawa, para 7, 23).

Yamaguchi teaches:
11. A manufacturing method of an imaging device, the method comprising: 
forming a first photoelectric conversion unit 17 in a semiconductor substrate 11; 
forming a first color filter (e.g. leftmost part of 20 having thickness tc) above the semiconductor substrate, the first color filter provided to correspond with the first photoelectric conversion unit; 
forming a second photoelectric conversion unit 17 in the semiconductor substrate; 
forming a second color filter (e.g. middle part of 20 having thickness tb) above the semiconductor substrate, the second color filter provided to correspond with the second photoelectric conversion unit; and 
forming a light shielding film 18 between the second color filter and the semiconductor substrate, 
wherein the first color filter includes a first color filter material, wherein the second color filter includes the first color filter material (polysilicon, para 100, 114-116), and 
wherein the second color filter is thinner than the first color filter (Fig. 2).  

Yamaguchi does not teach that the light shielding film overlapping a part of the second photoelectric conversion unit in a plan view. Rather, Yamaguchi teaches that the aperture 19 between photo-shields 18 is “positioned immediately above” 17 so that “incident light that is substantially vertical to the substrate 11 reaches… 17.” 
Okigawa teaches that the light shielding film 42 overlapping a part of the second photoelectric conversion unit 11 in a plan view (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Okigawa to the invention of Yamaguichi, by relocating it from Yamaguchi’s position to lower to the substrate, and increasing its lateral dimensions. The motivation to do so is that the combination produces the predictable results of providing a light shield having a geometry (including aperture, shape, size, and location) such that the shield prevents light from entering areas other than the photodiodes 11 (para 65) while having a sensitivity of the phase difference detection pixel being increased relative to the poor sensitivity known in the prior art (para 7, 23). 

Yamaguchi teaches:
12. An electronic apparatus, comprising: 
an imaging device including: 
a first photoelectric conversion unit 17 disposed in a semiconductor substrate 11; 
a first color filter (e.g. leftmost part of 20 having thickness tc) disposed above the semiconductor substrate, the first color filter provided to correspond with the first photoelectric conversion unit; 
a second photoelectric conversion unit 17 disposed in the semiconductor substrate; 
a second color filter (e.g. middle part of 20 having thickness tb) disposed above the semiconductor substrate, the second color filter provided to correspond with the second photoelectric conversion unit; and 
a light shielding film 18 disposed between the second color filter and the semiconductor substrate,
wherein the first color filter includes a first color filter material, wherein the second color filter includes the first color filter material (polysilicon, para 100, 114-116), and 
wherein the second color filter is thinner than the first color filter (Fig. 2).  

Yamaguchi does not teach that the light shielding film overlapping a part of the second photoelectric conversion unit in a plan view. Rather, Yamaguchi teaches that the aperture 19 between photo-shields 18 is “positioned immediately above” 17 so that “incident light that is substantially vertical to the substrate 11 reaches… 17.” 
Okigawa teaches that the light shielding film 42 overlapping a part of the second photoelectric conversion unit 11 in a plan view (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Okigawa to the invention of Yamaguichi, by relocating it from Yamaguchi’s position to lower to the substrate, and increasing its lateral dimensions. The motivation to do so is that the combination produces the predictable results of providing a light shield having a geometry (including aperture, shape, size, and location) such that the shield prevents light from entering areas other than the photodiodes 11 (para 65) while having a sensitivity of the phase difference detection pixel being increased relative to the poor sensitivity known in the prior art (para 7, 23). 

Yamaguichi and Okigawa together further teach and/or suggest as obvious to one of ordinary skill in the art:

13. The electronic apparatus of claim 12, wherein the light shielding film overlaps approximately half of a light receiving area of the second photoelectric conversion unit (Okigawa, Fig. 3).  
The applicant has not disclosed that the claimed value(s) or size (“approximately half”) is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. It would have been obvious to one of ordinary skill in the art that the size is a result-effective variable because the overlap of the shield with the photodiode 11 directly effects how much light enters the photodiode, and hence the sensitivity thereof. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed value(s) to the invention, because such it/they would have been discovered during routine experimentation and optimization of the underlying result-effective variable. 
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

14. The electronic apparatus of claim 12, wherein microlenses 21 are provided above the first and second color filters.  

15. The electronic apparatus of claim 14, wherein at least one of a shape or a size of the microlenses is based on a thickness of either the first color filter or the second color filter (see claim interpretation section).

16. The electronic apparatus of claim 14, further comprising a flattening film (top part of 15, Fig. 2) formed between the microlenses and the semiconductor substrate.  

17. The electronic apparatus of claim 16, wherein the first color filter material is applied to the flattening film (Fig. 2).  

18. The electronic apparatus of claim 12, wherein the second color filter being thinner than the first color filter is based on a smaller light exposure amount and a lower light exposure luminance as compared with the first color filter (see claim interpretation section).  

19. The electronic apparatus of claim 12, 
wherein the first photoelectric conversion unit and the first color filter form parts of a first pixel and the second photoelectric conversion unit and the second color filter form parts of a second pixel and wherein the first pixel is an imaging pixel and the second pixel is a phase difference detection pixel (Okigawa, therein the box 16 is a phase difference detection pixel and the area to the left is a pixel; in combination, Yamaguchi and Okigawa would suggest to one of ordinary skill in the art many pixels and at least one phase detection pixel therein, wherein the pixels have red-green-blue subpixels having different sizes of color filter).  

20. The electronic apparatus of claim 19, wherein the second color filter is thinner than the first color filter based on a sensitivity of the phase difference detection pixel (see claim interpretation section).

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819